—Appeal from judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered April 2, 1996, convicting defendant, after a jury trial, of murder in the second degree and conspiracy in the second degree, *256and sentencing him to consecutive terms of 25 years to life and 8V3 to 25 years, held in abeyance, and the matter remitted to Supreme Court to conduct a reconstruction hearing in accordance with the decision herein.
The record is insufficiently clear as to the meaning of the court’s excusal of four prospective jurors “on consent”, following sidebar conferences conducted in defendant’s absence. Accordingly, a reconstruction hearing is required to determine, if possible, whether the parties had agreed that the prospective jurors should be excused for cause, whether the court made that determination, or whether the jurors were excused for other reasons (see, People v Childs, 232 AD2d 308). Concur— Nardelli, J. P., Williams, Tom, Lerner .and Friedman, JJ.